DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2021, 10/11/2021, 01/24/2022, and 08/17/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (9830075).  With respect to claim 1, Kim et al. discloses an electronic device (200) comprising: a first housing (201a); a second housing (201b); a display (251) disposed on the first housing (201a) and the second housing (201b) and comprising a touch controller (180) configured to control a receiving function of an input on the display (251); at least one processor (inherent); and a memory (inherent) storing instructions, which when executed by the at least one processor, cause the electronic device (200) to: identify changing an angle between the first housing and the second housing; receive a touch event produced based on an input on the display; execute an operation corresponding to the touch event; identify if the electronic device is being folded in response to identifying the change in the angle; and cancel the operation corresponding to the touch event, based on identifying that the electronic device is being folded, see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 2, Kim et al. discloses the electronic device (200) of claim 1, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: determine whether the input is received while the electronic device is being folded; and cancel the touch event corresponding to the input based on the determination result, see for example as least column 44 lines 7-42.  With respect to claim 3, Kim et al. discloses the electronic device (200) of claim 1, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device to: process the touch event corresponding to the input received after the change of the angle is terminated in response to identifying that the change of the angle is terminated, see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 4, Kim et al. discloses the electronic device (200) of claim 1, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: cancel the touch event corresponding to the input in response to identifying that the amount of change in the angle is equal to or greater than a predetermined value see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 5, Kim et al. discloses the electronic device (200) of claim 1, wherein the electronic device (200) further comprises a sensor (140) configured to sense an angle between the first housing (201a) and the second housing (201b), and wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to control the sensor (140) to transmit an angle event for the change in the angle to the processor (inherent) or to the touch controller (180).  With respect to claim 6, Kim et al. discloses the electronic device (200) of claim 1, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: identify that the electronic device (200) is being folded based on an amount of the changing the angle between the first housing (201a) and the second housing (201b), see for example, at least, column 25 line 14 - column 26 line 67.  With respect to claim 7, Kim et al. discloses the electronic device (200) of claim 6, wherein the memory (inherent) is further configured to store instructions,  which when executed by the at least one processor (inherent), cause the electronic device (200) to: identify that the electronic device (200) is being folded in response to identifying that the amount of the changing in the angle is more than a threshold value, see for example, at least, column 25 line 14 - column 26 line 67.  With respect to claim 8, Kim et al. discloses a method of operating an electronic device (200), the method comprising: identifying changing an angle between a first housing (201a) of the electronic device (200) and a second housing (201b) of the electronic device (200); receiving a touch event produced based on input on a display (251); executing an operation corresponding to the touch event; identifying whether the electronic device (200) is being folded in response to identifying a change in the angle; and cancelling the operation corresponding to the touch event based on identifying that the electronic device (200) is being folded, see foe example, at least figure 4.  With respect to claim 9, Kim et al. discloses the method of claim 8, further comprising: determining whether the input is received while the electronic device (200) is being folded; and cancelling the touch event corresponding to the input based on the determination result.  With respect to claim 10, Kim et al. discloses the method of claim 8, further comprising: based on the input being received, in response to identifying that the amount of change in the angle is equal to or greater than a predetermined value, cancelling the touch event corresponding to the input.  With respect to claim 11, Kim et al. discloses the method of claim 10, further comprising: transmitting an angle event for the change in the angle to a processor (inherent) or a touch controller (180) by a sensor (140) for detecting an angle between the first housing (201a) and the second housing (201b).  With respect to claim 12, Kim et al. discloses the method of claim 8, further comprising: identifying that the electronic device (200) is being folded based on an amount of the changing the angle between the first housing (201a) and the second housing (201b).  With respect to claim 13, Kim et al. discloses the method of claim 12, further comprising: identifying that the electronic device (200) is being folded in response to identifying that the amount of the changing in the angle is more than a threshold value.  With respect to claim 14, Kim et al. discloses an electronic device (200) comprising: a first housing (201a); a second housing (201b); a display (251) disposed on the first housing (201a) and the second housing (201b); a touch controller (180) configured to control a receiving function of an input on the display (251); at least one processor (inherent); and a memory (inherent) storing instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: receive a touch event produced based on an input on the display; execute an operation corresponding to the touch event; while the touch event is being received, detect changing an angle between the first housing and the second housing; identify that an amount of the change in the angle is more than a predetermined value; and cancel the operation corresponding to the touch event, based on identifying that the an amount of the change in the angle is more than the predetermined value, see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 15, Kim et al. discloses the electronic device (200) of claim 14, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: determine whether the touch event is unintended based on the amount of the change in the angle while the electronic device (200) is being folded; and cancel the touch event corresponding to the input based on the determination result, see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 16, Kim et al. discloses the electronic device (200) of claim 14, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device to: process the touch event corresponding to the input received after the change of the angle is terminated in response to identifying that the change of the angle is terminated.  With respect to claim 17, Kim et al. discloses the electronic device (200) of claim 14, wherein the memory (inherent) is configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: cancel the touch event corresponding to the input in response to identifying that the amount of change in the angle is equal to or greater than the predetermined value , see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 18, Kim et al. discloses the electronic device (200) of claim 14, wherein the memory (inherent) is further configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: identify that the electronic is being folded based on the amount of the changing in the angle , see for example, at least, column 44 lines 7-42 and column 51 lines 42-55.  With respect to claim 19, Kim et al. discloses the electronic device (200) of claim 14, wherein the memory (inherent) is further configured to store instructions, which when executed by the at least one processor (inherent), cause the electronic device (200) to: identify that the electronic is being folded in response to identifying that the amount of the change in the angle is more than a threshold value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-09-29